Mr. Justice McAllister delivered the opinion of the Court: This was a suit commenced by attachment, in the Madison circuit court. The appellant’s affidavit .for the writ, set out a judgment recovered by him at the May term, A. D. 1870, of the same court, against appellee and one Stanley for $577.75. Upon motion of appellee, the court below quashed the writ, upon the ground that a suit by attachment will - not lie upon a judgment recovered in the same court where the suit is brought-. That an action of debt will lie upon the judgment of the same court in which such action is brought, even though the plaintiff in the judgment is entitled to execution upon it, at' the time of bringing his action, was decided by this court in Greathouse v. Smith, 3 Scam. R. 541, and the propriety of the decision, it is believed, has never been questioned. An indebtedness arising upon a judgment is as fully within the meaning of the first section of the attachment act (R. S. 63,) as any other recognized by the law. The judgment of the circuit court, dismissing the attachment, is reversed and the cause remanded. Judgment reversed.